No. 99-30813
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30813
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MELINDA B. COLVILLE,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
             for the Western District of Louisiana
                     USDC No. 99-CR-60012-1
                      --------------------
                         April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Melinda Colville (“Colville”) appeals the sentence following

her guilty-plea conviction for mail fraud, 18 U.S.C. § 1341 & 2.

She argues that the district court erred when it refused to

depart downward from the guideline range, pursuant to U.S.S.G.

§ 5K2.13, because it mistakenly believed that it was without

authority to do so.

     We have carefully reviewed the arguments and the appellate

record and concluded that the district court was aware that it

possessed the authority to depart downward from the guideline


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-30813
                               -2-

range pursuant to § 5K2.13.   See United States v. Carmouche, 138
F.3d 1014, 1018 (5th Cir. 1998); United States v. Keller, 947
F.2d 739, 741 (5th Cir. 1991).

     AFFIRMED.